Citation Nr: 1750001	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to sinusitis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In regard to the evidence submitted after the most recent August 2016 supplemental statement of the case (SSOC) the Board will take initial review of this evidence as neither the Veteran nor his representative have requested in writing that the RO should have initial review. See 38 C.F.R. §19.31 (b)(1)(2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sleep apnea did not have its onset during active service and is not otherwise related to active service and is not caused or aggravated by the service-connected sinusitis.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea to include secondary to a service-connected disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection - Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection is also warranted for a disability, which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to sleep apnea on a secondary or direct basis. The reasons are as follows. 

Regarding evidence of a current disability, the Veteran has a current diagnosis of sleep apnea, which was diagnosed following a February 2011 sleep study. He was given a CPAP machine to use while sleeping.

However, where the Veteran's claim fails is evidence of a disease or injury in service and evidence of a nexus between the post-service diagnosis of sleep apnea and service. Also, the preponderance of the evidence is against a nexus between sleep apnea and service-connected sinusitis. 

In first addressing the claim on a secondary basis, as this is the focus of the Veteran's claim, the Board finds that a November 2014 medical opinion is probative as to there not being a relationship between sleep apnea and the service-connected sinusitis. The examiner stated that the Veteran's current sleep apnea is less likely than not related to his service-connected sinusitis because obstructive sleep apnea, which the Veteran has, affects the lower airway, which he wrote was "well below the sinuses." This is the only competent opinion of record, and there is no positive evidence to weigh against this medical opinion. 

The Board notes that the Veteran's service-connected sinusitis is rated at 0 percent. The treatment records in the file during the appeal period do not show that the Veteran is seeking treatment for sinusitis symptoms. In 1990, he told a VA examiner that his sinusitis symptoms had been relieved with antihistamine therapy since 1965. Thus, the November 2014 medical opinion is consistent with the evidence of record, as sinusitis is not causing or aggravating the sleep apnea, and service connection on a secondary basis is denied.  

As to direct service connection, the preponderance of the evidence is against this theory of entitlement as well. The service treatment records do not show complaints, symptomology, or a diagnosis of sleep apnea throughout the Veteran's service treatment records. The Veteran had several opportunities to document trouble sleeping, as he was given physical examinations throughout his military career due to his military occupation, and consistently denied this symptom. Additionally, the Veteran consistently reported multiple other physical symptoms he was experiencing when he completed the Reports of Medical History throughout his service. This tends to establish that the Veteran was not experiencing trouble sleeping during service. 

This conclusion is supported by the post-service records as well. For example, in May 1990, approximately one month after service discharge, the Veteran submitted a document, wherein he listed various symptoms he experienced while in service, which included sinus, back pain, kidney infection, otitis, muscle spasm in the right leg, pain in the right buttock, gastrointestinal symptoms, right arm pain, toe injury, and other symptoms. This list did not include difficulty sleeping, difficulty breathing while sleeping, waking up in the middle of the night, snoring, chronic fatigue symptoms, daytime hypersomnolence, or other symptoms that may be indicative of sleep apnea. 

When undergoing a VA examination in August 1990, the examiner listed 17 symptoms based on the Veteran's medical complaints, which did not include difficulty sleeping, difficulty breathing while sleeping, waking up in the middle of the night, snoring, chronic fatigue symptoms, daytime hypersomnolence, or other symptoms indicative of sleep apnea. As to the Veteran's sinusitis complaints, the examiner wrote, "The patient states that he has had recurrent sinusitis that is well controlled on antihistamine medication at this time." The examiner added, "The patient states that he's had intermittent sinus problems that have been relieved with antihistamine therapy since 1965." Thus, by 1990, the Veteran's in-service sinusitis had become quiescent for more than 20 years. 

This post-service evidence created within months following the Veteran's service discharge tends to establish that the Veteran was not experiencing symptoms associated with sleep apnea. The Veteran has asserted that the symptoms he experienced in the 1960s that had been attributed to sinusitis were, instead, symptoms associated with sleep apnea. That would imply that the Veteran had had sleep apnea since the 1960s, however, the contemporaneous records indicate that the Veteran's sinusitis became controlled in 1965 and those symptoms that had been attributed to sinusitis were no longer being reported by the Veteran, particularly at service discharge. This tends to establish that the symptoms the Veteran experienced in service were, in fact, related to sinusitis since they stopped after the Veteran's sinusitis was under control in the 1960s.

The first documentation of sleep apnea in the record was in the Veteran's post-service records with his sleep study in February 2011-over 20 years after service. The passage of many years between service separation and any documentation of these disabilities tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In October 2016, the Veteran submitted an opinion from a VA doctor at the facility that was treating the Veteran's sleep apnea that states that the Veteran's sleep apnea is more likely than not due to service based on the symptomology that the Veteran reported while in service between 1966 and 1968, when he was diagnosed with sinusitis with deviated nasal septum. The symptoms the opinion discusses are chronic headaches, lethargy, and difficulty breathing. The October 2016 opinion indicates that sleep apnea was not a prominent diagnosis at the time (in the 1960s), but that these are potential symptoms of sleep apnea. 

The Board accords this opinion lessened probative. The physician fails to note or take into consideration that the service-connected sinusitis symptoms, listed above, had resolved for more than 20 years prior to the Veteran leaving service, as documented by the Veteran in his original claim for service connection, submitted in May 1990, and the August 1990 VA examination report. Thus, this opinion lacks a rationale to explain how the examiner concluded that the Veteran had sleep apnea in service even though the Veteran's sinusitis symptoms of headaches, lethargy, and difficulty breathing had resolved by the time he was discharged from service. Therefore, the Board finds this opinion carries less weight than the November 2014 VA examination, discussed below. 

In the November 2014 medical opinion, the VA examiner concluded that a review of the Veteran's service treatment records did not show chronic fatigue symptoms or daytime hypersomnolence on an ongoing basis, which would have been expected if sleep apnea were present during service. The Board accords this opinion high probative value, as the examiner recognized that the Veteran's service treatment records did not show ongoing symptoms throughout service and up until his service discharge that would be indicative of sleep apnea. 

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between sleep apnea and service or other service-connected disabilities, the Board finds his opinion is outweighed by the November 2014 VA medical opinion, which provided a rationale for why sleep apnea did not have its onset in service and was not related to the service-connected sinusitis. 

For the above reasons, the Board finds that the most persuasive evidence of record shows that the Veteran's current sleep apnea is neither related to service or related to or aggravated by sinusitis. The most probative evidence of record weighs against the Veteran's claim on both a direct and secondary basis. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and it is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for sleep apnea, to include as secondary to sinusitis, is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


